DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 1 February 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a legible copy of each foreign patent and each publication or that portion which caused it to be listed (e.g., EP 2973688 B1 was cited but it appears only a single page of EP 2 973 688 A0 was filed, EP 3304611 B1 was cited but it appears only a single page of EP 3 304 611 A0 was filed, and NPL Cite No.8).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5.6” has been used to designate both first layer and second layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities:  “second layer 1.4” in paragraph 127 should probably be --second layer 1.2-- (37 CFR 1.84(p)(4)).  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… recrystallized first perovskite differs from a non-recrystallized first perovskite, since the crystal structure changes on recrystallization … recrystallization can be undertaken in various different ways, for example by melting using methylamine gas … liquefied and recrystallized perovskite …” in paragraphs 96, 97, and 100) serves as a glossary (MPEP § 2111.01) for the claim terms “at least partly recrystallized” or “at least partly not recrystallized
The specification (e.g., see “… the at least one first and the at least one second perovskite can be the same or different …” in paragraph 106) serves as a glossary (MPEP § 2111.01) for the claim term “at least one second perovskite”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3-6, 8, 10-14, and 16 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Lifka et al. (US 2018/0277608).
1, Lifka et al. disclose a detector for electromagnetic radiation, comprising:
(a) a first, pixelated electrode layer including a plurality of electrode pixels, intermediate spaces existing between individual electrode pixels of the plurality of electrode pixels (e.g., see “… structured bottom electrodes 2 …” in 
    PNG
    media_image1.png
    704
    1375
    media_image1.png
    Greyscale
 and paragraph 57);
(b) a second electrode (e.g., see “… top electrode 5 …” in Fig. 1 and paragraph 57);
(c) a first layer including at least one first perovskite, located between the first, pixelated electrode layer and the second electrode (e.g., see “… One suitable seeding layer to grow lead Perovskite material is made of a bromide Perovskite material … seeding layer 3 provided on the bottom electrodes 2 …” in Fig. 1 and paragraphs 13 and 57); and
(d) a structure, located at least partly between the first, pixelated electrode layer and the second electrode and arranged at least partly between individual electrode pixels of the first, pixelated electrode layer so as to be arranged at least partly in the intermediate spaces between the individual electrode pixels in a direction of the second electrode, away from the first electrode layer, wherein the layer including the at least one first perovskite is at least partly introduced into the structure (e.g., “… X-ray absorption layer (Perovskite material) can be segmented with gaps or 2 …” in paragraphs 63 and 88).
	In regard to claim 3 which is dependent on claim 1, Lifka et al. also disclose that the first layer including at least one first perovskite at least fills the structure (e.g., see Fig. 1).
	In regard to claim 4 which is dependent on claim 1, Lifka et al. also disclose at least one of a second layer including at least one second perovskite, located between the first layer including the at least one first perovskite and the second electrode (e.g., see “… halide Perovskite layer 4 …” in Fig. 1 and paragraph 57), and a third layer including at least one scintillator, located between the first layer including at least one first perovskite and the second electrode (e.g., “… inorganic-organic halide perovskites … can also emit (infra-red) light. That makes the materials also usable in a combined direct/indirect detector, in which in addition to the direct signal obtained with high spatial resolution from the photocurrent also an indirect signal may be obtained … radiation detectors of the present invention can include a multilayer structure of different active inorganic, organic or hybrid materials or mixtures of these materials including top and bottom electrodes (like e.g. metals, transparent conductive oxides), (charge carrier) transport and blocking layers …” in paragraphs 45 and 46).
	In regard to claim 5 which is dependent on claim 4, Lifka et al. also disclose the second layer including the at least one second perovskite, wherein the at least one second perovskite is at least partly not recrystallized (e.g., see “… sample is put in a Pb(II)acetate/HI solution while adding a CH3NH2/HI solution. It was found that large crystals are formed which selectively grow on the CH3NH3PbBr3 layer and not on the glass surface … halide Perovskite layer 4 …” in Fig. 1 and paragraphs 25 and 57).
6 which is dependent on claim 1, Lifka et al. also disclose at least one of an electron-conducting layer and a hole-conducting layer, located between the first, pixelated electrode layer and the second electrode (e.g., “… conducting layer between the detector layer and the top electrode … radiation detectors of the present invention can include a multilayer structure … (charge carrier) transport and blocking layers …” in paragraphs 41 and 46).
	In regard to claim 8, Lifka et al. disclose a method for manufacturing a detector for electromagnetic radiation, comprising:
(a) provisioning a first, pixelated electrode layer including a plurality of electrode pixels, intermediate spaces being formed between individual electrode pixels of the plurality of electrode pixels and applying a structure at least partly to the intermediate spaces of the first, pixelated electrode layer, wherein the structure is applied such that the structure is arranged at least partly in the intermediate spaces between the individual electrode pixels, away from the first electrode layer or provisioning a structure, the structure including intermediate spaces formed therein and introducing a plurality of electrode pixels between the intermediate spaces of the structure, the plurality of electrode pixels not filling the structure, to thereby form a first, pixelated electrode layer (e.g., see “… structured bottom electrodes 2 … X-ray absorption layer (Perovskite material) can be segmented with gaps or isolating layers in between the pixels … structure the growth of Perovskite material(s) … selectively depositing a non-sticking layer like SiO2 …” in Fig. 1 and paragraphs 57, 63, and 88);
(b) introducing a first layer including at least one first perovskite, into the structure (e.g., see “… One suitable seeding layer to grow lead Perovskite material is made of a bromide ” in Fig. 1 and paragraphs 13 and 57); and
(c) applying a second electrode to at least one of the structure and the first layer including at least one first perovskite (e.g., see “… top electrode 5 …” in Fig. 1 and paragraph 57).
	In regard to claim 10 which is dependent on claim 8, Lifka et al. also disclose that at least the structure is filled with the first layer including the at least one first perovskite (e.g., see Fig. 1).
	In regard to claim 11 which is dependent on claim 8, Lifka et al. also disclose that at least one of a second layer including at least one second perovskite (e.g., see “… halide Perovskite layer 4 …” in Fig. 1 and paragraph 57) and a third layer including at least one scintillator is applied to the first layer including the at least one first perovskite (e.g., “… inorganic-organic halide perovskites … can also emit (infra-red) light. That makes the materials also usable in a combined direct/indirect detector, in which in addition to the direct signal obtained with high spatial resolution from the photocurrent also an indirect signal may be obtained … radiation detectors of the present invention can include a multilayer structure of different active inorganic, organic or hybrid materials or mixtures of these materials including top and bottom electrodes (like e.g. metals, transparent conductive oxides), (charge carrier) transport and blocking layers …” in paragraphs 45 and 46).
	In regard to claim 12 which is dependent on claim 11, Lifka et al. also disclose that the second layer including at least one second perovskite is applied, and wherein the at least one second perovskite is at least partly not recrystallized (e.g., see “… sample is put in a Pb(II)acetate/HI solution while adding a CH3NH2/HI solution. It was found that large crystals are 3NH3PbBr3 layer and not on the glass surface … halide Perovskite layer 4 …” in Fig. 1 and paragraphs 25 and 57).
	In regard to claim 13 which is dependent on claim 8, Lifka et al. also disclose that at least one of an electron-conducting layer and a hole-conducting layer is further introduced between the first, pixelated electrode layer and the second electrode (e.g., “… conducting layer between the detector layer and the top electrode … radiation detectors of the present invention can include a multilayer structure … (charge carrier) transport and blocking layers …” in paragraphs 41 and 46).
	In regard to claim 14 which is dependent on claim 8, Lifka et al. also disclose that the first, pixelated electrode layer is applied to a substrate (e.g., see “… substrate 1 …” in Fig. 1 and paragraph 57).
	In regard to claim 16 which is dependent on claim 1, Lifka et al. also disclose that the detector is at least one of X-ray detector and a gamma detector (e.g., “… object of the present invention to provide an approach for producing a thick layer (e.g. above 10 µm) of Perovskite material suitable for a radiation detector for ionizing radiation … (100-2000 µm) for general X-ray and CT and quite thick (1-20 mm) for SPECT or PET …” in paragraphs 10 and 57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al. (US 2018/0277608) in view of Li et al. (Methylamine Gas Based Synthesis and Healing Process Toward Upscaling of Perovskite Solar Cells: Progress and Perspective, Solar RRL Vol. 1, no. 9 (August 2017), 1700076, 10 pages).
	In regard to claim 2 which is dependent on claim 1, the detector of Lifka et al. lacks an explicit description that the at least one first perovskite in the first layer includes at least one first perovskite at least partly recrystallized.  However, Li et al. teach (first two section 2 paragraphs and third section 3 paragraph) that “… Perovskite thin films fabricated by simple one-step spin-coating method are usually with poor morphology … MAPbBr3 and MASnI3 samples are set by Jen et al. to react with MA gas in the same condition.[43] … two important points should be concluded here. The first is that the solid to liquid transformation process is reversible for perovskite as the blacken and solidification happens upon the remove of MA gas (Figure 4(A)). This proves the possibility of MA gas treatment for perovskite. The second is the liquefied intermediate compound is flowable (Figure 4(B)).[50] This enables the even spreading of perovskite intermediate phase on substrate which can cover the defects such as pinholes and the infiltration of it to mesoscopic layer which improve the contact area between these two layer…”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to at least partly recrystallize the seeding layer 3 of Lifka et al., in order to “improve the contact area”.
	In regard to claim 9 which is dependent on claim 8, the method of Lifka et al. lacks an explicit description that the introducing of the first layer including at least one first perovskite includes an at least partial recrystallization of the at least one first perovskite.  However, Li et al. teach (first two section 2 paragraphs and third section 3 … Perovskite thin films fabricated by simple one-step spin-coating method are usually with poor morphology … MAPbBr3 and MASnI3 samples are set by Jen et al. to react with MA gas in the same condition.[43] … two important points should be concluded here. The first is that the solid to liquid transformation process is reversible for perovskite as the blacken and solidification happens upon the remove of MA gas (Figure 4(A)). This proves the possibility of MA gas treatment for perovskite. The second is the liquefied intermediate compound is flowable (Figure 4(B)).[50] This enables the even spreading of perovskite intermediate phase on substrate which can cover the defects such as pinholes and the infiltration of it to mesoscopic layer which improve the contact area between these two layer…”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to at least partly recrystallize the seeding layer 3 of Lifka et al., in order to “improve the contact area”.
	In regard to claim 17 which is dependent on claim 2, the cited prior art is applied as in claim 3 above.
	In regard to claim 18 which is dependent on claim 2, the cited prior art is applied as in claim 4 above.
	In regard to claim 19 which is dependent on claim 18, the cited prior art is applied as in claim 5 above.
	In regard to claim 20 which is dependent on claim 9, Lifka et al. also disclose that at least the structure is filled with the first layer including the at least one first perovskite (e.g., see Fig. 1).
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al. (US 2018/0277608) in view of Conrads et al. (US 5,132,541).
In regard to claim 7 which is dependent on claim 1, Lifka et al. also disclose a substrate, the first, pixelated electrode layer being located on the substrate (e.g., see “… substrate 1 …” in Fig. 1 and paragraph 57).  The detector of Lifka et al. lacks an explicit description that the substrate further comprising a plurality of transistors, at least one transistor of each of the plurality of transistors making contact with an electrode pixel of the first, pixelated electrode layer.  However, Lifka et al. cited (paragraph 3) “… U.S. Pat. No. 5,132,541 …” for “… applications in flat X-ray detectors …”.  US 5,132,541 states (column 2) that “… individual sensors 1 of the matrix have an identical construction: Each sensor 1 comprises a first electrode 2 which is provided only at the area of the relevant sensor 1 and which is mechanically and electrically separated from the first electrodes 2 of the neighboring sensors 1, for example, sensor 1. Each of the first electrodes 2 is connected to a first electrode of a storage capacitance 3 in the relevant sensor 1, the other electrode thereof being connected to ground, represented by symbols 15. The connection between the first electrode 2 and the storage capacitance 3 is connected to a source terminal 4' of a field effect transistor 4 …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional substrate (e.g., comprising “field effect transistor 4”) for the unspecified substrate of Lifka et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional substrate (e.g., comprising a plurality  et al.
	In regard to claim 15 which is dependent on claim 14, the method of Lifka et al. lacks an explicit description that the substrate includes a plurality of transistors, the first, pixelated electrode layer being introduced such that each at least one transistor of the plurality of transistors, makes contact with an electrode pixel of the first, pixelated electrode layer.  However, Lifka et al. cited (paragraph 3) “… U.S. Pat. No. 5,132,541 …” for “… applications in flat X-ray detectors …”.  US 5,132,541 states (column 2) that “… individual sensors 1 of the matrix have an identical construction: Each sensor 1 comprises a first electrode 2 which is provided only at the area of the relevant sensor 1 and which is mechanically and electrically separated from the first electrodes 2 of the neighboring sensors 1, for example, sensor 1. Each of the first electrodes 2 is connected to a first electrode of a storage capacitance 3 in the relevant sensor 1, the other electrode thereof being connected to ground, represented by symbols 15. The connection between the first electrode 2 and the storage capacitance 3 is connected to a source terminal 4' of a field effect transistor 4 …”.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional substrate (e.g., comprising “field effect transistor 4”) for the unspecified substrate of Lifka et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having e.g., including a plurality of transistors, the first, pixelated electrode layer being introduced such that each at least one transistor of the plurality of transistors, makes contact with an electrode pixel of the first, pixelated electrode layer) as the unspecified substrate of Lifka et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 4, 6, 8, 9, 11, and 13-16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over US 2021/0242273 claim(s) 1, 2, 5, 6, 8, 9, and 12-16 of copending Application No. 17/159,267 (reference application), respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application define an invention that is anticipated by an invention claimed in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884